UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
HUSSAIN SALEM MOHAMMED ALMERFEDI, )
                                          )
            Petitioner,                   )
                                          )
      v.                                  )                 Civil Action No. 05-1645 (PLF)
                                          )
BARACK H. OBAMA, et al.,                  )
                                          )
            Respondents.                  )
__________________________________________)


                                             ORDER

               After careful consideration of the parties’ papers on the government’s motion for

reconsideration of this Court’s Order of January 26, 2010, and the oral arguments of counsel in

court, the Court will GRANT the motion to reconsider [211] in part and DENY it in part. As

previously announced, the merits hearing shall go forward as scheduled on March 3, 2010. The

government’s obligation to search its records and provide discovery shall continue until the

conclusion of the hearing and not beyond (unless good cause is shown based on developments at

the hearing). If any exculpatory information is discovered at any time, however, it must be

disclosed to petitioner since respondents have a continuing obligation to disclose such

information.

               SO ORDERED.



                                             /s/
                                             PAUL L. FRIEDMAN
DATE: March 1, 2010                          United States District Judge